UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4358
J. W. SULLIVAN, JR.,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               G. Ross Anderson, Jr., District Judge.
                          (CR-98-207-2-6)

                  Submitted: November 30, 2000

                      Decided: December 14, 2000

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Andrew R. Mackenzie, BARRETT MACKENZIE, L.L.C., Green-
ville, South Carolina, for Appellant. Arthur Bradley Parham, OFFICE
OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SULLIVAN
                              OPINION

PER CURIAM:

   J. W. Sullivan, Jr., appeals from his conviction and sentence
imposed for possession with intent to distribute crack cocaine in vio-
lation of 21 U.S.C.A. § 841(a)(1) (West 1999) and 18 U.S.C. § 2
(1994). His attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), stating that there are no meritorious
grounds for appeal but asserting that the traffic stop during which the
drugs were discovered was an unlawful search and seizure and that
the government breached the plea agreement by failing to move for
a downward departure from the sentencing guidelines or move for a
reduction in sentence based on Sullivan’s substantial assistance to the
government. Sullivan was notified of his right to file a pro se supple-
mental brief but has not done so. We affirm.

   Sullivan contends that the drugs found incident to a police stop of
the vehicle in which he was riding should have been suppressed as the
fruit of an illegal stop. We find that this argument was waived by Sul-
livan’s guilty plea and his failure to preserve, in his plea agreement,
the right to challenge the search. See Fed. R. Crim. P. 11(a)(2); Tollett
v. Henderson, 411 U.S. 258, 267 (1973).

   Sullivan next contends that the government breached the plea
agreement by failing to move for a downward departure or a reduc-
tion in sentence based on Sullivan’s assistance to the government.
Our review of the record discloses no plain error. See United States
v. Olano, 507 U.S. 725, 731-32 (1993); United States v. Wallace, 22
F.3d 84, 87 (4th Cir. 1994).

   In accordance with the requirements of Anders, we have considered
the entire record on appeal and find that there was no reversible error.
Accordingly, we affirm Sullivan’s conviction and sentence. We deny
counsel’s motion to withdraw. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
                     UNITED STATES v. SULLIVAN                      3
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED